Citation Nr: 1118251	
Decision Date: 05/12/11    Archive Date: 05/17/11

DOCKET NO.  08-23 103A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a low back disorder.

2.  Entitlement to service connection for a bilateral elbow disorder.  

3.  Entitlement to an initial rating in excess of 10 percent for a left knee disability.  

4.  Entitlement to an initial rating in excess of 10 percent for residuals of left hand fracture.  

5.  Entitlement to an initial rating in excess of 10 percent for a right foot disability.  

6.  Entitlement to an initial rating in excess of 10 percent for a left foot disability.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States

ATTORNEY FOR THE BOARD

M. Zawadzki, Counsel


INTRODUCTION

The Veteran served on active duty from June 1995 to November 2005.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from May 2006 and March 2007 rating decisions.  In the May 2006 rating decision, issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, the RO, in pertinent part, granted service connection and assigned initial 10 percent ratings for residuals of anterior cruciate ligament (ACL) repair, left knee; residuals of a left hand fracture; and hallux valgus and hammertoes of the left foot.  Each grant of service connection was effective November 16, 2005.  The RO also denied service connection for lumbosacral strain and bilateral elbow fractures with residual pain and loss of motion.  

In the March 2007 rating decision, the RO in Huntington, West Virginia, in pertinent part, granted service connection for right foot mild hallux valgus and hammertoes with pes planus, and assigned an initial 10 percent rating, effective November 16, 2005.  The RO also continued the 10 percent rating for left foot hallux valgus and hammertoes with pes planus.  

During the pendency of the appeal, the Veteran's claims file was transferred to the jurisdiction of the Winston-Salem, North Carolina RO.  

Because the Veteran has disagreed with the initial ratings assigned following the grants of service connection for his left knee, left hand, right foot, and left foot disabilities, the Board has characterized these issues on appeal in light of Fenderson v. West, 12 Vet. App. 119, 126 (1999) (distinguishing initial rating claims from claims for increased ratings for already service-connected disability).


The claim of entitlement to an initial rating in excess of 10 percent for residuals of left hand fracture is addressed in the decision below.  The remaining claims listed on the title page are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  All notification and development action needed to fairly adjudicate the claim herein decided has been accomplished.

2.  Residuals of left hand fracture are manifested by painful limitation of motion of the left long, ring, and little fingers, with decreased strength and dexterity; there are clinical findings of angulation of the left long, ring, and little fingers, although X-ray study of the left hand reveals bony structures in anatomic alignment; these symptoms more nearly approximate favorable ankylosis of the left long, ring, and little fingers.  


CONCLUSION OF LAW

With resolution of all reasonable doubt in the Veteran's favor, the criteria for an initial 20 percent rating for residuals of left hand fracture are met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.69, 4.71a, Diagnostic Code 5222 (2010).







REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  

The Board notes that the claim for a higher initial rating for the service-connected residuals of left hand fracture is a downstream issue, which was initiated by a notice of disagreement (NOD).  The United States Court of Appeals for Veterans Claims (Court) has held that, as in this case, once an NOD from a decision establishing service connection and assigning the rating and effective date has been filed the notice requirements of 38 U.S.C.A. §§ 5104 and 7105 control as to the further communications with the appellant, including as to what "evidence [is] necessary to establish a more favorable decision with respect to downstream elements...."  Goodwin v. Peake, 22 Vet. App. 128, 137 (2008).  

In any event, the Veteran was notified of the general provisions of the VCAA by the RO in correspondence dated in January 2008.  This letter notified the Veteran of VA's responsibilities in obtaining information to assist him in completing his claim for a higher rating, identified the Veteran's duties in obtaining information and evidence to substantiate his claim, and provided other pertinent information regarding the VCAA.  Thereafter, the claim was reviewed and a statement of the case (SOC) was issued in April 2008.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), Quartuccio v. Principi, 16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 (2006); Kent v. Nicholson, 20 Vet. App. 1 (2006), Mayfield v. Nicholson (Mayfield III), 499 F.3d 1317 (Fed. Cir. 2007).

The Court, in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), has held that the VCAA notice requirements apply to all elements of a claim.  Notice as to this matter was provided in January 2008.  

The Veteran has been made aware of the information and evidence necessary to substantiate his claim and has been provided opportunities to submit such evidence.  A review of the claims file shows that VA has conducted reasonable efforts to assist him in obtaining evidence necessary to substantiate his claim during the course of this appeal.  His service treatment records, service personnel records, and VA treatment records have been obtained and associated with his claims file.  The Veteran has also been provided with a VA examination to assess the current nature of his left hand disability.

The Board acknowledges that the claim for service connection for a low back disorder is being remanded, in part, to obtain outstanding VA treatment records.  The Veteran has not asserted that there are any outstanding VA treatment records pertinent to the claim for a higher initial rating for his left hand disability.  As such, a remand to obtain additional records would impose unnecessary additional burdens on adjudication resources, with no benefit flowing to the Veteran, and is, thus, unnecessary.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991).  

Furthermore, the Veteran has not identified any additional, relevant evidence that has not been requested or obtained.  The Veteran has been notified of the evidence and information necessary to substantiate his claim, and he has been notified of VA's efforts to assist him.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  As a result of the development that has been undertaken, there is no reasonable possibility that further assistance will aid in substantiating his claim.

Law and Regulations

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities, which assigns ratings based on average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3.

The veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  However, where, as here, the question for consideration is entitlement to a higher initial rating since the grant of service connection, evaluation of the medical evidence since the grant of service connection to consider the appropriateness of "staged rating" (assignment of different ratings for distinct periods of time, based on the facts found) is required.  Fenderson, 12 Vet. App. at 126.

When evaluating musculoskeletal disabilities, VA may, in addition to applying schedular criteria, consider granting a higher rating in cases in which the claimant experiences additional functional loss due to pain, weakness, excess fatigability, or incoordination, to include with repeated use during flare-ups, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  The provisions of 38 C.F.R. §§ 4.40 and 4.45 are to be considered in conjunction with the Diagnostic Codes predicated on limitation of motion.  See Johnson v. Brown, 9 Vet. App. 7 (1996).  However, where a Veteran is in receipt of the maximum schedular evaluation based on limitation of motion and a higher rating requires ankylosis, these regulations are not for application.  See Johnston v. Brown, 10 Vet. App. 80, 85 (1997).
 
Evaluation of Ankylosis or Limitation of Motion of Single or
Multiple Digits of the Hand

 (1)  For the index, long, ring, and little fingers (digits II, III, IV, and V), zero degrees of flexion represents the fingers fully extended, making a straight line with the rest of the hand.  The position of function of the hand is with the wrist dorsiflexed 20 to 30 degrees, the metacarpophalangeal and proximal interphalangeal joints flexed to 30 degrees, and the thumb (digit I) abducted and rotated so that the thumb pad faces the finger pads.  Only joints in these positions are considered to be in favorable position.  For digits II through V, the metacarpophalangeal joint has a range of zero to 90 degrees of flexion, the proximal interphalangeal joint has a range of zero to 100 degrees of flexion, and the distal (terminal) interphalangeal joint has a range of zero to 70 to 80 degrees of flexion.
(2)  When two or more digits of the same hand are affected by any combination of amputation, ankylosis, or limitation of motion that is not otherwise specified in the rating schedule, the evaluation level assigned will be that which best represents the overall disability (i.e., amputation, unfavorable or favorable ankylosis, or limitation of motion), assigning the higher level of evaluation when the level of disability is equally balanced between one level and the next higher level.
(3)  Evaluation of ankylosis of the index, long, ring, and little fingers:
(i) If both the metacarpophalangeal and proximal interphalangeal joints of a digit are ankylosed, and either is in extension or full flexion, or there is rotation or angulation of a bone, evaluate as amputation without metacarpal resection, at proximal interphalangeal joint or proximal thereto.
(ii) If both the metacarpophalangeal and proximal interphalangeal joints of a digit are ankylosed, evaluate as unfavorable ankylosis, even if each joint is individually fixed in a favorable position.
(iii) If only the metacarpophalangeal or proximal interphalangeal joint is ankylosed, and there is a gap of more than two inches (5.1 cm.) between the fingertip(s) and the proximal transverse crease of the palm, with the finger(s) flexed to the extent possible, evaluate as unfavorable ankylosis.
(iv) If only the metacarpophalangeal or proximal interphalangeal joint is ankylosed, and there is a gap of two inches (5.1 cm.) or less between the fingertip(s) and the proximal transverse crease of the palm, with the finger(s) flexed to the extent possible, evaluate as favorable ankylosis.
(4) Evaluation of ankylosis of the thumb:
(i) If both the carpometacarpal and interphalangeal joints are ankylosed, and either is in extension or full flexion, or there is rotation or angulation of a bone, evaluate as amputation at metacarpophalangeal joint or through proximal phalanx.
(ii) If both the carpometacarpal and interphalangeal joints are ankylosed, evaluate as unfavorable ankylosis, even if each joint is individually fixed in a favorable position.
(iii) If only the carpometacarpal or interphalangeal joint is ankylosed, and there is a gap of more than two inches (5.1 cm.) between the thumb pad and the fingers, with the thumb attempting to oppose the fingers, evaluate as unfavorable ankylosis.
(iv) If only the carpometacarpal or interphalangeal joint is ankylosed, and there is a gap of two inches (5.1 cm.) or less between the thumb pad and the fingers, with the thumb attempting to oppose the fingers, evaluate as favorable ankylosis.
(5) If there is limitation of motion of two or more digits, evaluate each digit separately and combine the evaluations.
38 C.F.R. § 4.71a (2010).  

38 C.F.R. § 4.71a, Plate III (2010).  

     
38 C.F.R. § 4.71, Plate I (2010).

5215
Wrist, limitation of motion of:
Major
Minor

Dorsiflexion less than 15º
10
10

Palmar flexion limited in line with forearm
10
10
38 C.F.R. § 4.71a, Diagnostic Code 5215 (2010)

5218
Three digits of one hand, unfavorable ankylosis of: 
 
 
 
Thumb and any two fingers
50
40 
 
Index, long, and ring; index, long, and little; or index, ring, and little fingers
40
30
 
Long, ring, and little fingers
30
20
 
Note: Also consider whether evaluation as amputation is warranted.


38 C.F.R. § 4.71a, Diagnostic Code 5218 (2010).  

5222
Three digits of one hand, favorable ankylosis of:
 
 
 
Thumb and any two fingers
40
30
 
Index, long, and ring; index, long, and little; or index, ring, and little fingers
30
20
 
Long, ring and little fingers
20
20
38 C.F.R. § 4.71a, Diagnostic Code 5222 (2010).  

5229
Index or long finger, limitation of motion: 
 
 
 
With a gap of one inch (2.5 cm.) or more between the fingertip and the proximal transverse crease of the palm, with the finger flexed to the extent possible, or; with extension limited by more than 30 degrees
10
10
 
With a gap of less than one inch (2.5 cm.) between the fingertip and the proximal transverse crease of the palm, with the finger flexed to the extent possible, and; extension is limited by no more than 30 degrees
0
0
38 C.F.R. § 4.71a, Diagnostic Code 5229 (2010).  

5230
Ring or little finger, limitation of motion: Any limitation of motion
0
0
38 C.F.R. § 4.71a, Diagnostic Code 5230 (2010).  

Factual Background and Analysis

Service treatment records reflect that in August 1997, the Veteran suffered fractures of his left hand as a result of an in-service motor vehicle accident.  In the May 2006 rating decision, the RO granted service connection and assigned an initial 10 percent rating pursuant to Diagnostic Code 5229.  38 C.F.R. § 4.71a, Diagnostic Code 5229 (2010).  

As an initial matter, the Board notes that the record reflects that the Veteran is right-handed.  As such, his left hand disability affects his minor extremity.  See 38 C.F.R. § 4.69.

The service-connected left hand disability was evaluated during a VA hand, thumb, and fingers examination in February 2006.  The Veteran gave a history of an injury to his left hand in a motor vehicle accident in 1997, in which his left hand was fractured.  He underwent open reduction internal fixation (ORIF) during service.  He described himself as right-handed, and complained of decreased strength and dexterity in the left hand.  He added that he was unable to open a jar cap and had decreased grip strength.  On examination, there was no ankylosis of any digits, although there was an angulation deformity at the metacarpal phalangeal (MCP) joint of all fingers of the left hand except for the thumb and index finger.  The angle of angulation was described as 90 degrees for the left little finger, and the severity of angulation was described as moderate.  The examiner did not describe the angle of angulation for either the left long or ring fingers.  There was no gap between the thumb pad and tips of the fingers on attempted opposition of the thumb to fingers.  There was no gap between the left index finger and the proximal transverse crease of the left hand on maximal flexion of the finger, but there was a gap of one to two inches in regard to the left long and ring fingers, and a gap of less than one inch in regard to the left little finger.  Hand strength and dexterity were not normal, and there were moderate effects on left hand grasping, pushing, pulling, twisting, probing, writing, touching, and expression.  

X-ray study of the left hand revealed a metallic plate with six screws, each, in the fourth and third metacarpal bones.  There was a compression screw at the distal aspect of the fifth metacarpal and at the base of the proximal fourth phalanx.  A small, separated, well-corticated bony fragment was noted at the tip of the distal radius, consistent with an old avulsion injury.  There was no evidence of acute fractures or dislocations and the bony structures were in anatomic alignment.  X-ray study of the left wrist also revealed orthopedic hardware involving the third, fourth, and fifth metacarpal bones.  

Range of motion testing revealed left wrist extension from 0 to 74 degrees.  Left wrist flexion was from 0 to 35 degrees.  Left wrist ulnar deviation was from 0 to 25 degrees and radial deviation was from 0 to 10 degrees.  Each range of motion was painful throughout, but worse at the end.  Left wrist range of motion was additionally limited by pain on repetitive use.  

Range of motion testing of the left thumb revealed CMP flexion from 0 to 20 degrees without pain.  Palmar abduction and radial abduction were each from 0 to 60 degrees without pain.  The left thumb MCP joint lacked 20 degrees of extension from neutral extension to 74 degrees of flexion, without pain.  Left thumb interphalangeal (IP) extension was from 0 to 60 degrees without pain and IP flexion was from 0 to 68 degrees without pain.  The range of motion and joint function of the left thumb was not additionally limited by pain, fatigue, weakness, or lack of endurance following repetitive use.  

Range of motion testing of the left fingers revealed index finger MCP extension from 0 to 15 degrees, with pain at 15 degrees.  Left index finger MCP flexion was from 0 to 97 degrees without pain, PIP range of motion was from 0 to 115 degrees without pain, and DIP was from 0 to 45 degrees without pain.  Left long finger MCP extension lacked 60 degrees from neutral extension, MCP flexion was to 92 degrees, PIP range of motion lacked 2 degrees from neutral extension to 55 degrees of flexion, and DIP range of motion was from 0 to 5 degrees.  Left ring finger MCP extension lacked 55 degrees, while MCP flexion was to 80 degrees.  Left ring finger PIP range of motion was from 0 to 55 degrees and DIP range of motion was from 0 to 15 degrees.  Left little finger MCP extension lacked 25 degrees, while MCP flexion was to 70 degrees.  Left little finger PIP range of motion lacked 40 degrees from extension to 90 degrees of flexion and DIP range of motion lacked 20 degrees from extension to 35 degrees of flexion.  There was pain throughout each range of motion in regard to the left long, ring, and little fingers.  Range of motion and joint function of the left index finger was not additionally limited by pain, fatigue, weakness, or lack of endurance following repetitive use, but the left long, ring, and little fingers were limited by pain following repetitive use.  

The diagnosis was residuals of left hand fracture with pain and limitation of movement.  The examiner commented that this disability impacted the Veteran's occupational activities in that he had decreased manual dexterity, problems with lifting and carrying, decreased strength, and upper extremity pain.  There were also mild effects on chores, shopping, exercise, sports, recreation, traveling, and feeding.  The examiner added that the Veteran had loss of grip and deformity of the left hand.  

In his April 2007 notice of disagreement (NOD) and an August 2008 statement submitted with his substantive appeal, the Veteran stated that he had almost no dexterity in his left long, ring, and little fingers.  He added that his left little finger was virtually functionless, as he could not move it with any degree of precision.  He described his left hand as nothing more than blunt object, commenting that he could move the long, ring, and little fingers with great effort and concentration, but not without pain, and with no dexterity.  He stated that he could not do any precise task, such as typing, with these fingers, and added that, in cold weather, the little movement he had "all but disappear[ed] in these fingers."  

With resolution of all reasonable doubt in the Veteran's favor, the Board finds that the foregoing evidence reflects that the service-connected left hand disability more nearly approximates favorable ankylosis of the left long, ring, and little fingers.  In this regard, although the February 2006 VA examination report indicates that there was no actual ankylosis of any digit of the left hand, the examiner described an angulation deformity at the MCP joint of the left long, ring, and little fingers.  The deformity of the left little finger was specifically described as angulation of 90 degrees, and the level of severity was described as moderate.  Moreover, range of motion testing of these three fingers reflects that the Veteran lacked 60, 55, and 25 degrees of extension in the left long, ring, and little finger MCP joints, respectively.  In addition, the Veteran had only 55 degrees of flexion in the PIP joint of the left long and ring fingers, while he lacked 40 degrees of extension in the PIP joint in the left little finger.  Further, the Veteran had less than half of normal flexion in the DIP joint in the left long, ring, and little fingers, and the examiner commented that there was pain throughout each range of motion in the left long, ring, and little fingers.  

The Board's finding that the Veteran's angulation and painful limitation of motion in the left long, ring, and little fingers more nearly approximates favorable ankylosis is bolstered by the VA examiner's comments that the Veteran had decreased manual dexterity, loss of grip, and deformity of the left hand.  

Accordingly, an initial 20 percent rating for residuals of left hand fracture is warranted.  38 C.F.R. § 4.71a, Diagnostic Code 5222.  

While the Board finds that an initial rating of 20 percent is warranted, the evidence does not provide any basis for an initial rating in excess of 20 percent.  In this regard, the evidence does not reflect compensable limitation of motion of the left thumb, index finger, or wrist, as a result of the service-connected left hand injury.  Accordingly, separate ratings pursuant to Diagnostic Codes 5228, 5229, and 5215, evaluating these disabilities, are not warranted.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5228, 5229, 5215.  In addition, no higher rating is available for unfavorable ankylosis of the left long, ring, and little fingers, as Diagnostic Code 5218 provides a 20 percent rating for unfavorable ankylosis of these three digits of the minor hand.  38 C.F.R. § 4.71a, Diagnostic Code 5218.  

The Board has considered the Veteran's assertion, made in his April 2007 NOD, that his left little finger should be rated as amputation without metacarpal resection, at the PIP joint, or proximal thereto, in light of the finding of angulation on VA examination.  While the rating criteria do indicate that, when there is rotation or angulation of a bone, the disability should be rated as amputation without metacarpal resection, despite the description of a 90 degree angulation deformity of the left little finger on VA examination in February 2006, left hand X-ray study from that examination reflects that the bony structures were in anatomic alignment.  Accordingly, while the February 2006 VA examiner reported an angulation deformity at the MCP joint of the left long, ring, and little fingers, the evidence does not reflect angulation of the bones, as indicated by the left hand X-ray study.  Moreover, the Board finds that, in his August 2008 statement, the Veteran reported that he could move his left long, ring, and little fingers, although with great effort and concentration.  As such, the evidence does not indicate that evaluation as amputation is warranted.  

Further, even assuming, arguendo, that the left little finger was to be evaluated as amputation, a 10 percent rating would be assigned pursuant to Diagnostic Code 5156.  38 C.F.R. § 4.71a, Diagnostic Code 5156.  The limitation of the left long and ring fingers would then be rated pursuant to Diagnostic Code 5223, evaluating favorable ankylosis of two digits of one hand, as consideration of the left little finger in a rating for amputation and ankylosis would constitute pyramiding in violation of 38 C.F.R. § 4.14.  A 10 percent rating is warranted for favorable ankylosis of the long and ring fingers of the minor hand.  38 C.F.R. § 4.71a, Diagnostic Code 5223.  Accordingly, the combined rating for the left hand disability would still be no higher than 20 percent.  See 38 C.F.R. § 4.25.  

The Board has also considered whether the service-connected left hand disability presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of extra-schedular rating is warranted.  See 38 C.F.R. § 3.321(b)(1) (2010); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Here, the rating criteria reasonably describe the Veteran's disability level and symptomatology from his left hand disability.  Moreover, the evidence does not demonstrate other related factors.  Thus, his disability picture is contemplated by the rating schedule, and the assigned schedular evaluations are, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Consequently, referral for extraschedular consideration is not warranted.

The Board has resolved reasonable doubt the Veteran's favor in determining that an initial 20 percent rating is warranted for residuals of left hand fracture, but finds that the preponderance of the evidence is against assignment of a rating greater than 20 percent.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Entitlement to an initial 20 percent rating for residuals of left hand fracture is allowed, subject to the law and regulations governing the criteria for an award of monetary benefits.  


REMAND

The Board's review of the claims file reveals that further action on the claims remaining on appeal is warranted.  

As an initial matter, the record reflects that there are outstanding VA treatment records pertinent to the claim for service connection for a low back disorder.  In correspondence dated in June 2008, the Veteran reported that, since April 2008, he had undergone a VA-directed MRI of his spine, revealing arthritis, bulges, stenosis, and degeneration.  He added that he had also been undergoing VA-directed pain therapy.  In an August 2008 statement submitted with his substantive appeal, the Veteran reported the findings from his recent VA MRI of the lumbar spine, including degenerative changes and stenosis, and added that his VA doctor had scheduled him to see a physical therapist three times a week.  

While VA treatment records dated from February 2006 to June 2007 have been associated with the claims file, the foregoing indicates that additional, pertinent records of VA treatment are available.  As any records of VA treatment since June 2007 are potentially pertinent to the claims remaining on appeal and within the control of VA, they should be obtained and associated with the claims file.  Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  

VA also has a duty to obtain relevant records of treatment reported by private physicians.  Massey v. Brown, 7 Vet. App. 204 (1994).  In his August 2008 statement submitted with this substantive appeal, the Veteran stated that he had seen an orthopedic surgeon who stated that depressions in his elbows were actually damage done to the annular ligaments and that the pain he experienced was the result of the ulnar nerve contacting the rough and damaged portion of those ligaments.  The Veteran did not indicate whether this was a VA or private orthopedic surgeon.  On remand, the AMC/RO should ask the Veteran to identify this physician, and should take the necessary steps to obtain any outstanding pertinent treatment records.  

In regard to the claims for service connection for low back and bilateral elbow disorders, the Board notes that service treatment records reflect complaints regarding and treatment for low back and right and left elbow pain.  Specifically, in May 2003, the Veteran complained of low back pain for a year.  He reported that the onset was non-specific and atraumatic, but began as a dull ache and had increased in intensity.  The assessment was strain of the paravertebral/erector spinae muscles.  In October 2004, he presented with complaints of right elbow pain for two days, after an injury during an airborne operation, in which he struck his elbow on asphalt.  He was wearing elbow pads, but a rivet on his elbow pad made a visible depression in the soft tissue over the olecranon process.  The assessment was compression necrosis.  Subsequent orthopedic consult revealed bursitis, although X-ray study was negative for fracture.  In June 2005, he complained of left elbow pain for 24 hours.  He described an injury when he fell forward, landing on a wall on the point of his elbow.  The assessment was bony contusion.  In his September 2005 Report of Medical Assessment at separation, the Veteran described recurrent low back and bilateral elbow pain.  

The Veteran was afforded VA examinations to evaluate his claimed disabilities in February 2006.  On joints examination, he described bilateral elbow pain beginning in 2004.  The pertinent diagnosis was bilateral elbow pain.  The examiner commented that there was insufficient evidence to warrant an acute diagnosis, and X-ray study was normal.  On spine examination, the Veteran described chronic low back pain for the past six years.  There was mild spasm, guarding, tenderness, weakness, and pain with motion of the lumbar sacrospinalis, as well as decreased lumbar spine range of motion.  X-ray study of the lumbosacral spine was normal.  The diagnosis was chronic low back pain.  The examiner commented that there was insufficient evidence to warrant an acute diagnosis, in light of a normal X-ray study and normal examination.  

The Veteran's statements reflect that, since the February 2006 VA examination, he has been afforded an MRI which reveals degenerative changes of the lumbar spine.  In addition, his August 2008 statement suggests that an orthopedic surgeon may have diagnosed a current elbow disability.  Accordingly, if, on remand, any of the medical evidence associated with the claims file includes findings of current diagnoses in regard to either the low back or the elbows, the Veteran should be afforded a new VA examination to evaluate that claimed disability.  See 38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  

In regard to the service-connected left knee disability, on VA joints examination in February 2006, the Veteran denied giving way, instability, or episodes of dislocation or subluxation or locking of the left knee.  On examination, left knee range of motion was from 0 to 129 degrees, with pain throughout.  There was no instability on examination.  The pertinent diagnosis was residuals from ACL repair causing chronic pain.  

During VA treatment in March 2007, the Veteran reported that his left knee symptoms had somewhat increased in recent months.  In his April 2007 NOD, he described his left knee as very unstable, adding that he had several daily episodes when his knee would give out or cause him to misstep.  He stated that he could not bend his knee without pain and a grinding sensation, adding that, every time he did bend his knee, it popped.  He reported that he had daily subluxation and instability in his left knee.  In the August 2008 statement submitted with his substantive appeal, he reiterated that his left knee was very unstable, and added that his left knee had been examined by several physical therapists who had noted severe subluxation.  

The Veteran is entitled to a new VA examination where there is evidence (including his statements) that the condition has worsened since the last examination.  Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); VAOPGCPREC 11-95 (1995).  In light of the foregoing, the Board finds that the Veteran should be afforded a new VA examination to evaluate his left knee disability.  

In regard to his disabilities of the feet, on VA general medical examination in February 2006, the Veteran reported that he was able to stand for up to one hour and could walk more than a quarter mile, but less than one mile.  He denied swelling, heat, redness, spasm, incoordination, toe deformity, and calluses in both feet.  Examination of the feet revealed moderate painful motion of the first left metacarpophalangeal joint (MPJ) and mild tenderness at the bilateral heels and the medial and dorsal aspect of the first left MPJ.  Gait was described as normal and there was no evidence of abnormal weight bearing, although there was deformity or structural abnormality of the foot.  Specifically, examination of the left foot revealed flatfoot with normal Achilles alignment.  There was no forefoot or midfoot malalignment of the left foot, although there was pain on manipulation and decreased medial arches on weight bearing.  There was hallux valgus with 15 degrees of angulation of the left first metatarsophalangeal joint, as well as hammertoes of all five toes.  Examination of the right foot revealed flatfoot with normal Achilles alignment.  There was no forefoot or midfoot malalignment of the right foot, nor was there pronation.  There was pain on manipulation of the right foot, with decreased medial arches on weight bearing.  The right foot also had hallux valgus, with no angulation at the first metatarsophalangeal joint, as well as hammertoes of all five toes.  There was no evidence of malunion or nonunion of the tarsal or metatarsal joints, although there was tenderness of the plantar fascia due to bilateral plantar fasciitis.  X-ray studies of the bilateral feet revealed minimal bunion formation on the right and mild bunion formation on the left, as well as small plantar calcaneal spurs.  The diagnoses were bilateral hallux valgus, left greater than right; bilateral hammertoes; bilateral plantar fasciitis; bilateral heel spurs; and bilateral pes planus.  The examiner commented that these diagnoses had significant effects on the Veteran's occupational activities, due to decreased mobility, problems with lifting and carrying, decreased strength, and pain.  

While the VA examination report reflects that the Veteran denied calluses, VA treatment records dated from February 2006 to June 2007 include a February 2006 Compensation and Pension history note, which describes calluses located in the balls of the feet.  In his April 2007 NOD, the Veteran asserted that he had several painful callosities.  In the August 2008 statement submitted with his substantive appeal, he reiterated that he had several painful callosities.  

Accordingly, to ensure that the record reflects the current severity of the right and left foot disabilities, the Board finds that a more contemporaneous examination, responsive to the pertinent rating criteria, is needed.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  See also Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA has a duty to provide the veteran with a thorough and contemporaneous medical examination) and Caffrey, 6 Vet. App. at 381 (an examination too remote for rating purposes cannot be considered contemporaneous).  

Moreover, as reflected in the March 2007 rating decision, the Veteran is currently in receipt of 10 percent ratings for his right and left foot disabilities, based on hallux valgus, hammertoes, and pes planus in each foot.  When a Veteran has separate and distinct manifestations attributable to the same injury, he should be compensated under different diagnostic codes.  See Esteban v. Brown, 6 Vet. App. 259 (1994). However, the evaluation of the same disability or the same manifestations of a disability under various diagnoses constitutes pyramiding and is prohibited.  38 C.F.R. § 4.14.  

In evaluating the service-connected disabilities of the feet, the examiner should differentiate the various diagnosed disabilities in regard to each foot, and should comment as to whether hallux valgus in either foot is severe and equivalent to amputation of the great toe.  

In evaluating the disabilities of the feet, on remand, the AMC/RO should consider and address entitlement to separate ratings for the various diagnosed disabilities in regard to each foot.  See Esteban, supra.  

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should contact the Veteran and obtain the names and addresses of all medical care providers, VA and non-VA, who treated him for any of the disabilities remaining on appeal.  Of particular interest are any records of treatment from the Tuscaloosa VA Medical Center (VAMC), since June 2007, and any records of treatment from the orthopedic surgeon who evaluated the Veteran's elbows (as described in the August 2008 statement, discussed above).  After the Veteran has signed the appropriate releases, those records should be obtained and associated with the claims folder.  All attempts to procure records should be documented in the file.  If the AMC/RO cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran and his representative are to be notified of unsuccessful efforts in this regard, in order to allow the Veteran the opportunity to obtain and submit those records for VA review. 

2.  After all available records and/or responses from each contacted entity are associated with the claims file, if any of the evidence includes current diagnoses in regard to the low back and/or elbows, the Veteran should be afforded a VA examination to determine the etiology of any such diagnosed disorder.  All indicated tests and studies are to be performed.  Prior to the examination, the claims folder must be made available to the physician for review of the case. A notation to the effect that this record review took place should be included in the report of the physician.

Following examination of the Veteran and a review of the record, the examiner should identify any current low back and/or elbow disorder.  In regard to any diagnosed disorder, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's current disorder was incurred or aggravated as a result of active service. All examination findings, along with the complete rationale for all opinions expressed, should be set forth in the examination report.

3.  After all available records and/or responses from each contacted entity are associated with the claims file, the Veteran should be scheduled for a VA joints examination, to evaluate his left knee disability.  All indicated tests and studies are to be performed, and a comprehensive history is to be obtained.  Prior to the examination, the claims folder and a copy of this remand must be made available to the physician for review of the case.  A notation to the effect that this record review took place should be included in the report of the physician.  The examiner should set forth all examination findings, along with a complete rationale for any conclusions reached.  

The Joints examination must be conducted following the protocol in VA's Disability Examination Worksheet Joints (Shoulder, Elbow, Wrist, Hip, Knee, and Ankle) Examination.  The examination must respond to the instructions contained therein.  

4.  After all available records and/or responses from each contacted entity are associated with the claims file, the Veteran should be scheduled for a VA feet examination, to evaluate the right and left foot disabilities.  All indicated tests and studies are to be performed, and a comprehensive history is to be obtained.  Prior to the examination, the claims folder and a copy of this remand must be made available to the physician for review of the case.  A notation to the effect that this record review took place should be included in the report of the physician.  The examiner should set forth all examination findings, along with a complete rationale for any conclusions reached.  

The examination must be conducted following the protocol in VA's Disability Examination Worksheet Feet Examination.  The examination must respond to the instructions contained therein.  The physician should differentiate the various diagnosed disabilities in regard to each foot, and should comment as to whether hallux valgus in either foot is severe and equivalent to amputation of the great toe.  

5.  The Veteran must be given adequate notice of the date and place of any requested examination.  A copy of all notifications, including the address where the notice was sent must be associated with the claims folder.  The Veteran is to be advised that failure to report for a scheduled VA examination without good cause shown may have adverse effects on his claim.

6.  After ensuring that the development is complete, re-adjudicate the claims.  In readjudicating the claims for higher initial ratings for the right and left foot disabilities, the AMC/RO should consider and address entitlement to separate ratings for the various diagnosed disabilities in regard to each foot.  If not fully granted, issue a supplemental statement of the case before returning the claims to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


